     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 1 of 8




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   UNITED STATES OF AMERICA, for the use                    Case No. 2:19-CV-01602-JCM-EJY
     of benefit of SOURCE HELICOPERTS,
 5   DIVISION OF ROGERS HELICOPTERS,
     INC., a California Corporation                                         ORDER
 6
                    Plaintiff,
 7
            v.
 8
     SAYERS CONSTRUCTION, LLC, a Texas
 9   limited liability company; PHILADELPHIA
     INDEMNITY INSURANCE COMPANY, a
10   Pennsylvania Corporation; and DOES I-V and
     ROE CORPORATIONS I-V
11
                    Defendants.
12

13          Before the Court is Defendant Sayers Construction, LLC’s Motion for Leave to Amend (ECF
14   No. 35) filed on January 21, 2020. The Court has considered Defendant’s Motion, Plaintiff’s
15   Opposition (ECF No. 39), and Defendant’s Reply (ECF NO. 40). The Court finds as follows.
16   I.     BACKGROUND
17          This dispute commenced on September 11, 2019, with a Complaint alleging two causes of
18   action against Sayers Construction, LLC (“Sayers”) and Philadelphia Indemnity Insurance
19   Company. Sayers answered Plaintiff’s Complaint on November 14, 2019 (ECF No. 16). On
20   December 5, 2019, Sayers filed an “Amended Answer, Affirmative Defenses, and Original
21   Counterclaim[s].” ECF No. 22. Sayers asserted three causes of action in its Original Counterclaims.
22   These included (1) Common Law Fraud / Fraudulent Inducement, (2) Statutory Fraud Pursuant to
23   Section 27.01 of the Texas Business and Commerce Code, and (3) Breach of Contract. ECF No. 22.
24          In support of its Original Counterclaims (ECF No. 22 ¶¶ 6-9), Sayers alleged that:
25          •    it entered into an agreement with Plaintiff;
            •    prior to entering into the agreement, Plaintiff represented that it would obtain
26               its own bond, “mobilize on the Project no later than November 2017, and would
                 complete its work on the Project within five months or by the end of April
27               2018”;
28
                                                      1
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 2 of 8




 1          •   these “representations were material to Sayers” when deciding to enter into the
                agreement;
 2          •   Plaintiff then requested more time to complete its work pursuant to terms in the
                agreement (stating it would begin no later than December 4, 2017, and complete
 3              work by July 20, 2018);
            •   after the agreement was signed, “it became apparent to Sayers” that Plaintiff
 4              “had underbid the work” it was to perform; and,
            •   Plaintiff failed to obtain a bond, failed to mobilize in November 2017, failed to
 5              complete work by the end of April 2018, failed to mobilize in December 2017,
                and failed to complete work by July 20, 2018.
 6

 7          On December 23, 2019, Plaintiff filed a Motion to Dismiss (ECF No 30) arguing that Sayers

 8   asserted the same facts in support of all three of its Original Counterclaims (id. at 9-10), and sought

 9   dismissal of Sayers’ fraud claims as insufficiently pleaded. Id. at 10-14. On January 21, 2020,

10   Sayers filed the instant motion attaching the proposed amended counterclaims (ECF No. 35-1). On

11   that same date, Sayers filed an opposition to Plaintiff’s Motion to Dismiss claiming Plaintiff’s

12   Motion was mooted by the proposed amended counterclaims filing. ECF No. 36.

13          The proposed amended counterclaims assert substantially more facts than the Original

14   Counterclaims. ECF No. 35-1 ¶¶ 7 through 19. In sum, these new allegations include:

15          •   specific email exchanges between the parties (identified by name, date and title)
                regarding Plaintiff securing its own bond and the cost of that bond; (id. ¶¶ 9-
16              10)
            •   Sayers would not have entered into the agreement with Plaintiff without the
17              representation that Plaintiff would secure its own bond; (id. ¶ 11)
            •   specific email exchanges (with names, dates and titles) regarding Plaintiff’s
18              representation that it would start the project no later than December 2017 and,
                but for this representation, Sayers would not have entered into the agreement
19              with Plaintiff; (id. ¶¶ 12-15)
            •   in late October 2017, Plaintiff sought agreement to a “worse [sic] case” start
20              date of January 8, 2018, which Sayers rejected; (id. ¶ 14)
            •   Plaintiff’s failure to start the project in December 2017 supports the conclusion
21              that “Plaintiff never had any intention of doing so,” which is further supported
                by Plaintiff’s proposed worst case scenario start date of January 8, 2018; (id. ¶
22              15)
            •   Plaintiff’s representations to Sayers were made to “induce Sayers into entering
23              [into] the [a]greement with” Plaintiff; (id. ¶ 15)
            •   there were specific email exchanges about Plaintiff completing the project by
24              May 31, 2018; (id. ¶ 16)
            •   Plaintiff’s representations regarding the completion date was material to Sayers
25              when deciding to enter into the agreement; (id. ¶ 17)
            •   the agreement says Plaintiff will complete its work no later than July 20, 2018;
26              (id. ¶ 18) and,
            •   after the agreement was signed, it became apparent that Plaintiff underbid the
27              work, Sayers learned Plaintiff did not obtain its own bond, Plaintiff did not
                begin work on the project in December 2017, did not complete work by the end
28
                                                      2
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 3 of 8




 1               of April or May 2018, “and [Plaintiff] failed to complete its work on the
                 [p]roject by July 20, 2018.” Id. ¶ 19.
 2

 3            Plaintiff’s Opposition to Sayers’ Motion argues that while leave to amend should be freely

 4   given when the time to file an amended pleading has not run, Sayers’ proposed amended

 5   counterclaims are futile under Fed. R. Civ. P. 8(a)(2) and 9(b). ECF No. 39. Plaintiff states that

 6   Rule 9(b) sets the “particularity” pleading standard for claims sounding in fraud. Plaintiff further

 7   argues that Sayers seeks to turn a standard breach of contract claim into claims involving fraud, but

 8   “simply restates contract obligations between the parties.” Id. at 8. Plaintiff next avers that all

 9   Sayers has done is state Plaintiff’s alleged fraudulent intent as legal conclusions pointing to the same

10   allegations in support of its fraud claim as it does its breach of contract claim, which fails to meets

11   the pleading standard under Rule 8 and 9(b). Id. at 10-11. Finally, Plaintiff says that when a common

12   law fraud claim is dismissed, a statutorily-based fraud claim based on the same facts must also be

13   dismissed. Id.

14            Sayers’ Reply states that its proposed amended counterclaim includes far more factual detail

15   than its Original Counterclaims, including factual allegations regarding material misrepresentations

16   pertaining to obtaining a bond and the start and completion dates of the project underlying the

17   agreement that is the subject of the lawsuit. ECF No. 40 at 4-10. Sayers also points out that futility

18   is the only basis upon Plaintiff depends in support of its opposition to the proposed amendment. Id.

19   at 10.

20   II.      DISCUSSION

21            The parties do not dispute that Rule 15(a) of the Federal Rules of Civil Procedure establishes

22   leave to amend should be freely granted when justice so requires. Moreover, when a motion to

23   amend is filed before the time for filing such amendments has run, as established by the parties’

24   discovery plan and scheduling order (“DPSO”), any claim of delay is trumped by the parties agreed

25   upon scheduling order. United States v. Sharlands Terrace LLC, Case No. 2:04-CV-00292-LRH-

26   VPC, 2006 WL 8442945 (D. Nev. Oct. 10, 2006), aff’d by 03:04-CV-0292-LRH (VPC), 2006 WL

27   8442944 (D. Nev. Dec. 5, 2006). Thus, delay is not an issue in this case as Sayers’ Motion was

28
                                                       3
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 4 of 8




 1   timely filed pursuant to the DPSO. In fact, as the parties recognize, futility is the only issue raised

 2   by Plaintiff as the basis for denying Sayers’ Motion to Amend.

 3          As the party opposing amendment, it is Plaintiff’s burden to demonstrate futility. DCD

 4   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir.1987). “A proposed amendment is futile

 5   only if no set of facts can be proved under the amendment that would constitute a valid claim or

 6   defense.” Morris v. Cach, LLC, Case No. 2:13-cv-00270-APG-GWF, 2013 WL 5738047, at *2 (D.

 7   Nev. Oct. 22, 2013) (citations omitted). Futility may also be found where “proposed amendments

 8   are either duplicative of existing claims or patently frivolous, or both.” Bonin v. Calderon, 59 F.3d

 9   815, 846 (9th Cir.1995). As explained in Cach,

10          The standard of review is akin to that undertaken by a court in determining the
            sufficiency of a pleading challenged in a Rule 12(b)(6) motion to dismiss. Under
11          this standard, a district court may not deny a motion to amend for futility unless it
            appears beyond doubt that the plaintiff can prove no set of facts in support of his
12          claims which would entitle him to relief.
13   2013 WL 5738047, at *2 (citations omitted). “The issue is not whether the plaintiff will ultimately

14   prevail but whether the claimant is entitled to offer evidence to support the claims.” Id. (citations

15   omitted).

16          Generally, under Rule 9(b) of the Federal Rules of Civil Procedure, claims for common law

17   fraud require a party to plead with particularity “the circumstances constituting fraud” as well as

18   “[m]alice, intent, knowledge, and other conditions of a person’s mind … .” The Fifth Circuit, like

19   the Ninth Circuit, interprets 9(b)’s particularity requirement as mandating that the pleading party

20   “specify the statements contended to be fraudulent, identify the speaker, state when and where the

21   statements were made, and explain why the statements were fraudulent.” Herrmann Holdings Ltd.

22   v. Lucent Tech. Inc., 302 F.3d 552, 564–65 (5th Cir. 2002); Vess v. Ciba-Geigy Corp., USA, 317

23   F.3d 1097, 1103 (9th Cir. 2003). This means the pleading must include the who, the what, the when,

24   the where, and the how of the alleged fraud. Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998 (9th

25   Cir. 2010) (citing Vess, 317 F.3d at 1106); U.S. ex rel. Thompson v. Columbia/HCA Healthcare

26   Corp., 125 F. 3d, 899, 903 (5th Cir. 1997) (citation omitted). While Texas state law applies to the

27   substance of the fraud claims Sayers seeks to assert, the same pleading standard applies to Sayers’

28   common law and statutory fraud claims.
                                                      4
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 5 of 8




 1          Here, Sayers’ proposed amended counterclaims clearly plead who said what, and where and

 2   when these the supposed fraudulent statements were made. ECF No. 35-1 ¶¶ 7-17. The only real

 3   issue is whether Sayers has pleaded “specific allegations” that sufficiently “isolate the statement and

 4   particularize … [their] falsity.” Panda Energy International, Inc. v. Calpine Corp., Case No. 3:03-

 5   CV-2692-B, 2008 WL 3523896, at *3 (N.D. Tx. Aug. 13, 2008) (citation omitted).

 6          With respect to Sayers’ allegations that Plaintiff represented it would obtain a bond, Sayers

 7   identifies a September 26, 2017 email in which Ms. Woodward, on behalf of Plaintiff, emailed

 8   Sayers information including the reduced cost of the bond Plaintiff was to obtain; and, that on

 9   October 19, 2017, Plaintiff, again through Ms. Woodward, sought the final contract “so that

10   corporate” could “start pursuing the bond, etc.” ECF No. 35-1 ¶ 10. Sayers does not expressly

11   allege facts that support the conclusion that these representations by Plaintiff were knowingly false

12   or intended to deceive, but does, through its pleading, allege that no bond was obtained by Plaintiff

13   and that obtaining the bond was within Plaintiff’s sole control, leading to the reasonable inference,

14   at this stage of the proceedings, that the representations were made, at a minimum, without

15   knowledge of their truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[a] claim has facial

16   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

17   inference that the defendant is liable for the misconduct alleged.”). That is, Plaintiff knew a bond

18   was required, knew it was to obtain the bond, stated it would do so if it could get the final contract

19   from Sayers, but never got the bond. These allegations are sufficient to cross the line from stating a

20   merely conceivable claim of fraud to a plausible claim of fraud as it is reasonable to infer the

21   statements were either potentially with the knowledge that they were false or, perhaps, with the

22   knowledge that they were clearly untrue and intended to deceive. See Anderson v. Durant, 550

23   S.W.3d 605, 614 (Tex. 2018).

24          In contrast, Sayers’ allegations regarding the mobilization or start date and completion date

25   of the project fail the 9(b) test. Specifically, Sayers repeats a series of Plaintiff’s communications

26   regarding start dates and completion dates that changed over time, as well as Plaintiff’s apparent

27   agreement to start work in December, but also, at one time, a suggested worst case start date of

28   January 8, 2018. Sayers concludes that had it “known [Plaintiff] would not start work … in
                                                      5
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 6 of 8




 1   December 2017, Sayers would not have entered into the [a]greement with” Plaintiff. ECF No. 35-1

 2   ¶ 15. Sayers further concludes that Plaintiff’s worst case start date suggestion of January 8, 2018

 3   shows it “never had any intention of” starting in December 2017. Id. The inquiry the Court must

 4   make is whether it can reasonably infer a plausible fraud claim from these alleged facts. This is “a

 5   context-specific task that requires the reviewing court to draw on its judicial experience and common

 6   sense.” Iqbal, 566 U.S. at 679.

 7            The Court finds nothing in these allegations that explain how Plaintiff’s statements were

 8   made knowing they were false or without knowledge of the truth. Although Sayers alleges that

 9   Plaintiff failed to commence work in December 2017 (ECF No. 35-1 ¶ 19), and suggested using a

10   start date in January 2018 (id. ¶¶ 14, 33, 53, 56) there are no facts alleged (as opposed to conclusory

11   statement, which are alleged in Sayers’ Counts I and II) supporting a reasonable inference that these

12   representations were false when made and intended to deceive. 1 Sayers’ allegations clearly support

13   a breach of contract claim. The allegations do not establish a fact pattern of unfulfilled promises

14   sufficient to infer that Plaintiff’s representations were fraudulent. Therefore, Sayers’ Motion to

15   Amend its Counterclaims to include fraud claims (Counts I and II) based on Plaintiff’s start date

16   representations is denied.

17            This same analysis holds true for the completion date for Plaintiff’s work, which appears to

18   have changed several times during contract negotiations. ECF No. 35-1 ¶¶ 16-18. While Plaintiff

19   signed the agreement that included a work completion date of July 20, 2018, and while Sayers alleges

20   Plaintiff failed to fulfill this contract term, these allegations do not include sufficient facts to

21   transform a claim from one that is merely conceivable into one that is plausible on its face.

22   Conclusory allegations appearing in paragraphs 35, 36, 58, and 59 do not alter the Court’s analysis.

23            In Sayers’ Reply Brief (ECF No. 40) it cites the pleading requirements of fraudulent

24   inducement under Texas law. Id. citing Anderson, 550 S.W.3d at 614. These requirements include

25   1
              Discussing the False Claims Act, the Fifth Circuit states while intent may be inferred from repeated unfulfilled
     promises, the “mere fact of nonperformance does not state a claim for fraudulent inducement.” U.S. ex rel. Graves v.
26   ITT Educational Services, Inc., 284 F.Supp.2d 487, 503 (S.D. Tex. 2003) (citing United States v. Shah, 44 F.3d 285, 293
     n.14 (5th Cir. 1995). See also United States of America for the Use and Benefit of E J Smith Construction, Company,
27   LLC, Case No. 5:15-CV-971 RP, 2016 WL 1030154, at *13 (W.D. Tex. Mar. 10, 2016) (citing Formosa Plastics Corp.
     USA v. Presidio Engineers & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998) (breach of contract is not a fraud unless
28   the contractual promises were made “with the intent to deceive ... at the time the representation was made).
                                                               6
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 7 of 8




 1   not only reliance on a material misrepresentation causing injury to the party seeking relief, but a

 2   misrepresentation that was “made with the knowledge of its falsity or asserted without knowledge

 3   of its truth.” Anderson, 550 S.W.3d at 614. It is this last pleading requirement that Sayers asserts

 4   as a legal conclusion unsupported by sufficient factual allegations allowing a reasonable inference

 5   of fraud to be drawn. Iqbal, 556 U.S. at 678-79, 681. Sayers’ allegations that it became apparent

 6   that Plaintiff underbid the work after the agreement was signed, “failed to complete its work … by

 7   the end of April or May 2018 ..., and failed to complete its work … by July 20, 2018” does not allow

 8   the reasonable inference that Plaintiff’s representations regarding the work completion date were

 9   made knowing they were false, without knowledge of their truth, and/or with the intent to deceive.

10   Plaintiff’s conclusory allegations to this effect are inapplicable to the Court’s analysis. Moreover,

11   Sayer’s allegations regarding how Plaintiff intended to staff the project (ECF No. 35-1 ¶¶ 16 and 57)

12   are not facts demonstrating Plaintiff’s lack of truthfulness or a desire to deceive regarding the project

13   completion date. To the contrary, these allegations – that Plaintiff “would like the option of adding

14   a second crew” if production was impacted by weather or “environmental” – appear to undermine

15   the contention that Plaintiff intended to deceive Sayers. The Court finds that there is simply nothing

16   upon which the Court can reasonably rely to infer Plaintiff knowingly misrepresented its intention

17   of fulfilling the terms of the contract.

18           As stated in Williams v. WMX Technologies, Inc., 112 F.3d 175, 177 (5th Cir. 1997), “[t]he

19   elements of fraud include … a misstatement or omission … made with the intent to defraud … .”

20   Pleading with particularity requires the pleading party “to explain why the statements” alleged to be

21   fraudulent were, in fact, fraudulent as opposed to concluding that they were made knowing they

22   were false, reckless or without knowledge of the truth. Id. (emphasis added) (citation omitted).

23   Sayers’ Counterclaims simply do not contain “well pleaded allegations which, if proved, would

24   allow a fact finder to infer that … [Plaintiff] acted with requisite fraudulent intent” when representing

25   the start or completion date of its work. Herrmann Holdings Ltd., infra, 302 F.3d at 565. 2

26

27   2
             While this is Sayers’ second attempt to plead counterclaims, and a third attempt might be subject to attack,
     Sayers nonetheless did not seek leave to further amend in its Motion. Hence, leave to amend is not considered by the
28   Court.
                                                             7
     Case 2:19-cv-01602-JCM-EJY Document 43 Filed 04/29/20 Page 8 of 8




 1   III.   CONCLUSION

 2          Accordingly, and as discussed above,

 3          IT IS HEREBY ORDERED that Sayers Construction, LLC’s Motion for Leave to Amend

 4   (ECF No. 35) is GRANTED in part and DENIED in part.

 5          IT IS FURTHER ORDERED that Sayers’ Motion is granted such that claims for Common

 6   Law Fraud, Fraudulent Inducement, and Statutory Fraud Pursuant to Section 27.01(d) of the Texas

 7   Business and Commerce Code, arising from allegations pertaining to Plaintiff securing its own bond,

 8   may proceed.

 9          IT IS FURTHER ORDERED that Sayers’ Motion is denied without prejudice as to Sayers’

10   claims for Common Law Fraud, Fraudulent Inducement, and Statutory Fraud Pursuant to Section

11   27.01(d) of the Texas Business and Commerce Code, arising from allegations pertaining to

12   Plaintiff’s start and completion date representations. The factual allegations in Sayers’ proposed

13   amended counterclaims regarding these alleged fraudulent statements fail to state claims with the

14   particularity required by Fed. R. Civ. P. 9(b).

15          IT IS FURTHER ORDERED that Sayers shall prepare and file an amended answer and

16   counterclaims consistent with this Order.

17          IT IS FURTHER ORDERED that Plaintiff shall have seven days from the date the amended

18   answer and counterclaims is filed to file a responsive pleading.

19

20          DATED: April 29, 2020

21

22

23
                                                   ELAYNA J. YOUCHAH
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       8
